UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 6, 2010 The Bancorp, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-51018 Delaware 23-3016517 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 409 Silverside Road Wilmington, DE 19809 (Address of principal executive offices, including zip code) 302-385-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure. The slide presentation attached hereto as Exhibit 99.1, and incorporated herein by reference, will be presented by The Bancorp, Inc. (“Bancorp”) at the Ninth Annual JMP Securities Research Conference in San Francisco on May 12, 2010, and may be used by Bancorp in various other presentations to investors. The information in this Current Report, including the exhibit hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item9.01. Financial Statements and Exhibits. (d)The following exhibits are included with this report: ExhibitNo. Exhibit Description Slide presentation Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Bancorp, Inc. Date: May 6, 2010 By: /S/PAUL FRENKIEL Paul Frenkiel Chief Financial Officer and Secretary
